558 So. 2d 195 (1990)
Tanfield C. MILLER, Appellant,
v.
Dr. Howard LIFSHUTZ, et al., Appellees.
Nos. 89-3172, 89-3173.
District Court of Appeal of Florida, Fourth District.
March 21, 1990.
Margaret Z. Villella of Platt Haas Landsman, P.A., Fort Lauderdale, for appellant.
*196 Anne Desormier-Cartwright of Lewis, Vegosen, Rosenbach & Fitzgerald, P.A., West Palm Beach, for appellees.
PER CURIAM.
We sua sponte consolidate these proceedings, grant the petition for writ of certiorari, and quash the order of the trial court appointing a special master without the consent of the parties. See Rule 1.490, Florida Rules of Civil Procedure, which expressly requires the consent of both parties before the appointment of any master.
DOWNEY, ANSTEAD and WALDEN, JJ., concur.